 C.P. ASSOCIATES, INC. 167C.P. Associates, Inc. and International Union of Bricklayers & Allied Craftsmen, AFLŒCIO, Lo-cal 1.  Case 34ŒCAŒ8123 September 28, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH  On July 23, 1998, Administrative Law Judge Michael A. Marcionese issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 only to the extent consistent with this Decision and Or-der. 1. The judge dismissed complaint allegations that on November 12, 1997, the Respondent coercively interro-gated Theodore Mayo, threatened him with job loss, and terminated him because of his union membership and activities.3  The General Counsel has filed exceptions to these findings.  For the reasons set forth below, we find merit in these exceptions. The judge relied on his conclusion that Mayo™s dates of employment with the Respondent were November 3 and 4, predating any organizational activity or the Re-spondent™s knowledge of any organizational activity at the jobsite.4  The Respondent, however, in its answer to both the complaint and amended complaint, admitted that it terminated Mayo on ﬁabout November 12.ﬂ  Contrary to the judge, we find that the Respondent™s admission that it terminated Mayo on November 12 is binding.                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In adopting the judge™s finding that Supervisor Jack Caira™s threat to Timothy Palmeri violated Sec. 8(a)(1), we disavow the judge™s sug-gestion that Palmeri, as a professional union organizer, was not likely to be as intimidated by such a threat as a rank-and-file employee.  The judge acknowledged that the Board does not apply a different standard for evaluating alleged coercive conduct directed at employees who are also professional union organizers.  The test to determine whether a statement is unlawful under Sec. 8(a)(1) is an objective one, not de-pendent on whether the coercion succeeds or fails.  Joy Technology Corp., 320 NLRB 356, 365 (1995), enfd. 134 F.3d 1307 (7th Cir. 1998); Miami Systems Corp., 320 NLRB 71 fn. 4 (1995), enfd. in rele-vant part sub nom. Uforma/Shelby Business Forms v. NLRB, 111 F.3d 1284 (6th Cir. 1997). See Miller Electric Pump & Plumbing, 334 NLRB 824 (2001) (prounion sympathies of the threatened employees do not negate or even mitigate the statement™s coerciveness).     3 We agree with the judge that the Respondent violated Sec. 8(a)(1) of the Act by questioning Mayo about his union membership when he applied for a job.  As the Board recently reiterated, an admission is in ef-fect a confessory pleading, and it is conclusive upon the party making it.  Boydston Electric, Inc., 331 NLRB 1450 (2000) (quoting Academy of Art College, 241 NLRB 454, 455 (1979), enfd. 620 F.2d 720 (9th Cir. 1980)).  The administrative law judges, the Board, and the parties rely on the complaints and the answers to de-termine contested issues.  Id.  Nor do we find that the introduction of potentially conflicting evidence negates the binding effect of the admission.  Both the Board and the courts have held that admissions contained in plead-ings are binding even where the admitting party later produces contrary evidence.  Id.  Accordingly, we find that the Respondent is bound by its admission that it ter-minated Mayo on about November 12. Having found that Mayo was discharged by the Re-spondent on November 12, we further find that the Gen-eral Counsel has met his burden of establishing that pro-tected activity was a motivating factor in the Respon-dent™s decision to discharge Mayo.  Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).  The Respondent had knowledge of Mayo™s union membership based on the Respondent™s unlawful interrogation of Mayo when he applied for work.  The Respondent™s animus is estab-lished by its unlawful threats and discharge of Palmeri as well as Mayo™s uncontradicted testimony that on No-vember 12 the Respondent interrogated Mayo and threat- 4 The judge based this conclusion merely on handwritten payroll re-cords that indicated that the Respondent employed Mayo on November 3 and 4, 1997.  The reliability of these forms is suspect.  The Respon-dent™s president, Kevin Caira, admitted that he often filled out the pay-roll certification forms weeks or even months after the work was done. Also, the dates on the forms often do not correspond to the proper day of the week, i.e., October 26 is recorded as a Monday, when it actually fell on a Sunday.  With regard to the deficiency report, as the judge observed, the date appears to have been altered from November 4 to 11.  The judge concluded that the earlier date was consistent with the credi-ble testimony of Supervisor Brian Quinlan as to problems with the Dur-o-Wall, a wall reinforcing mesh, identified by the architect™s field rep-resentative on Mayo™s second day.  Quinlan, however, never testified as to the actual date of Mayo™s second day on the job.  The architect™s representative, Beaureguard, testified that he was on the site on No-vember 7, 10, 11, and 12, and identified Dur-o-Wall problems on No-vember 11 and 12.  Although Beauregard acknowledged that someone else performed site inspections before him, there is no conclusive re-cord evidence to support the judge™s inference that the earlier date is accurate.  In contrast, the later date is supported by the Respondent™s admissions. 336 NLRB No. 12  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 168ened him with discharge for engaging in union activity.
5  Shortly thereafter, Mayo was discharged.   
We further find that the Respondent failed to meet its 
burden of establishing that it would have discharged 
Mayo even absent Mayo™s union activity.  We reject the 
judge™s alternate conclusion, based on Jack Caira™s tes-
timony that Mayo quit in response to Caira™s ﬁpushingﬂ 

him to put out more work.  Although the judge cited Jack 
Caira™s testimony that Mayo 
quit after Caira told Mayo 
to work faster, we find that the testimony does not estab-
lish a legitimate defense because the Respondent admit-
ted that it fired Mayo.  Accordingly, we find that the Re-
spondent™s discharge of Mayo violated Section 8(a)(3) 
and (1) of the Act. 
2. We agree with the judge that the Respondent vio-
lated Section 8(a)(3) and (1) of the Act by refusing to 
hire Todd Dexter and Judith Livesey on November 18 
because of their union memb
ership.  Although the judge 
decided this case before the Board issued its decision in 
FES, 331 NLRB 9 (2000), and applied slightly different 
standards in assessing the General Counsel™s case, we 
nevertheless find that the General Counsel has met his 
burden of proof under the
 FES
 standards.  
In FES
, supra, the Board restated
 the elements that the 
General Counsel must establish to meet his burden of 

proof in a discriminatory refusal-to-hire case as follows: 
 (1) that the respondent was hiring, or had concrete 

plans to hire, at the time of the alleged unlawful 
conduct; (2) that the applicants had experience or 
training relevant to the announced or generally 
known requirements of the positions for hire, or in 
the alternative, that the employer has not adhered 
uniformly to such requirements, or that the require-
ments were themselves pretextual or were applied as 
a pretext for discrimination; and (3) that antiunion 
animus contributed to the decision to hire the appli-
cants.   We find that the General Counsel has successfully es-
tablished each element of the 
FES standards for a refusal-
to-hire violation.  With respect to element (1), the judge 
found that the Respondent was running advertisements 
for bricklayers in local newspapers and in newspapers as 

far away as Montreal.  The payroll records show that 
three bricklayers started work
ing at the jobsite between 
November 19 and 24.  Further, the credited testimony 
                                                          
                                                           
5 The judge™s only basis for dismissing the complaint allegations that 
these actions violated Sec. 8(a)(1) of the Act was his conclusion that 
Mayo was discharged on November 4.
  Since we find that Mayo was 
discharged on November 12, we find merit in the General Counsel™s 
exceptions and find that the Respondent unlawfully interrogated Mayo 
and threatened him with discharg
e on November 12, as alleged.  
shows that Jack Caira, who 
had previously exercised his 
authority to hire employees, had interviewed both Dexter 
and Livesey on the morning of November 18 and had 
communicated to them that they
 were to start that day at 
7:30 a.m.  With regard to 
element (2), Caira™s interview 
with Dexter and Livesey revealed that they were both 

union bricklayers and included an understanding as to 

what would be an acceptable 
level of expected produc-
tion.  This discussion, as well as Caira™s communication 
of when the employees were to start that day, demon-
strates that Caira had made a determination that these 
applicants had the relevant 
training and experience for 
the bricklayer positions.  With respect to element (3), the 

judge found and we agree, as
 discussed above, that ap-
proximately 6 days earlier the Respondent had unlaw-
fully interrogated employees Palmeri and Mayo, threat-
ened them with discharge, and discharged them because 
of their union activity.  Jack Caira asked both Dexter and 
Livesey in their job interviews if they were ﬁUnion,ﬂ and 
told them he had ﬁjust got rid of your union buddies for 
poor performance.ﬂ  When 
Dexter reported to work, 
Caira then told him that ﬁI just got off the phone with my 
boss and he™s been getting a lot of letters and stuff and 
with you being Union, I can™t put you on.ﬂ  Caira told 
Livesey that he wouldn™t be able to hire her and that it 
wouldn™t be worth it.  These credited statements
6 by Jack Caira provide ample evidence that union animus contrib-
uted to the decision to deny Dexter and Livesey em-
ployment.  Thus, we are satisfied that the parties liti-
gated, and the General Counsel successfully established, 

each element of the prima faci
e case of a discriminatory 
refusal to hire under 
FES
.   Under 
FES
, once the General Counsel has met his ini-
tial burden of proof, the burden shifts to the respondent 

to show that it would not have hired the alleged discrimi-
natees even in the absence of their union activities or 
affiliation.  Id. at 12; 
Wright Line
, above.  We agree with 
the judge that the Respondent failed to meet this burden.  
The Respondent has character
ized Jack Caira™s actions 
on November 18, as merely a recommendation that Dex-

ter and Livesey be hired, which the Respondent™s owner, 
Kevin Caira, refused to approve prior to the start of the 
work that day. The basis for this reversal of the hiring 
decision has not been a
ffirmatively shown to be 
grounded on nondiscriminatory reasons.  On the con-
trary, the Respondent in its brief, is merely able to specu-
late that it is ﬁentirely likelyﬂ that Dexter and Livesey 
were not hired because other 
bricklayers were scheduled 
to arrive at the worksite in the next several days.  Such 
 6 We agree with the judge that Jack Caira™s questioning of Dexter 
and Livesey regarding their union 
membership was coercive and vio-
lated Sec. 8(a)(1) of the Act. 
 C.P. ASSOCIATES, INC. 169speculation does not fulfill the Respondent™s affirmative 
obligation to show that the hiring decision would have 
been the same in the absenc
e of the unlawful motive.  
Indeed, the only definitive evidence in the record is the 
credited testimony that Jack Caira implicated the Union 
in announcing that the revers
al of the hiring decision by 
stating to Dexter, ﬁSorry, I can™t put you on.  I just got 
off the phone with my boss and he™s been getting a lot of 
letters and stuff and with you being Union, I can™t put 
you on.ﬂ  His statement to Livesey that ﬁhe wouldn™t be 
able to hire her, that it wouldn™t be worth it,ﬂ similarly 
provides no legitimization for the reversal of the hiring 
decision.  This testimony me
rely serves to corroborate 
the unlawful motive.  Accordingly, we conclude, in 

agreement with the 
judge, that the Respondent violated 
Section 8(a)(3) and (1) of the Act by refusing to hire 
Todd Dexter and Judith Livesey.
 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, C.P. Associates
, Inc., Storrs, Connecticut, 
its officers, agents, successors, and assigns, shall  
1. Cease and desist from 
(a) Coercively interrogating any employee about union 
membership and activities and threatening employees 
with job loss for engaging in union and other protected 
concerted activities. 
(b) Discharging, refusing to hire, or otherwise dis-
criminating against any employee for supporting the In-

ternational Union of Bricklayers & Allied Craftsmen, 
AFLŒCIO, Local 1, or any other union. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Timothy Palmeri and Theodore
 Mayo full reinstatement 
to their former jobs or, if those jobs no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
(b) Make whole Timothy Palmeri and Theodore Mayo 
for any loss of earnings and other benefits they may have 

suffered as a result of their unlawful terminations, in the 
manner described in the remedy section of the decision. 
(c) Within 14 days from the date of this Order, offer 
Todd Dexter and Judith Livesey instatement in positions 

for which they applied or, if such positions no longer 
exist, to substantially equivalent positions, without 
prejudice to seniority or any other rights and privileges 
they would have enjoyed absent the discrimination 
against them. 
(d) Make whole Todd Dexter and Judith Livesey for 
any loss of earnings and other benefits they may have 
suffered as a result of the unlawful refusal to hire them in 
the manner set forth in the remedy section of the deci-
sion. (e) Within 14 days from the date of this Order, remove 
from its files the following:  any reference to the unlaw-

ful discharges of Palmeri and Mayo; and any reference to 
the unlawful refusal to hire Dexter and Livesey; and 
within 3 days thereafter notify the employees in writing 
that this has been done and that the unlawful conduct of the Respondent will not be used against them in any way. 
(f) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 

form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(g) Within 14 days after service by the Region, post at 
its facility in Everett, Massachusetts, and at its jobsite in 
Storrs, Connecticut, copies of
 the attached notice marked 
ﬁAppendix.ﬂ
7  Copies of the notice, on forms provided by 
the Regional Director for Region 34, after being signed 
by the Respondent™s authorized
 representative, shall be 
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendancy of these proceedings, the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since November 11, 1997. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply.  
                                                           
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 170APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT coercively question you about your 
union membership and union activities. 
WE WILL NOT threaten you with job loss for engag-
ing in union and other protected concerted activities. 
WE WILL NOT discharge, refuse to hire, or otherwise 
discriminate against any of you for supporting the Inter-

national Union of Bricklayer
s & Allied Craftsmen, AFLŒ
CIO, Local 1, or any other union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Timothy Palmeri and Theodore Mayo full 

reinstatement to their former 
jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-

out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make whole Timothy Palmeri and Theodore 
Mayo for any loss of earnings and other benefits that 
they may have suffered as a result of their unlawful ter-
minations, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer employment to Todd Dexter and Judith 
Livesey in the positions for which they applied or, if 
such positions no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or any 
other rights or privileges they would have enjoyed had 
they been hired. 
WE WILL make whole Todd Dexter and Judith Live-
sey for any loss of earnings and other benefits that they 
may have suffered as a result of our unlawful refusal to 
hire them, less any net interim earnings, plus interest.  
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files to the following: any refer-
ence to the unlawful terminations of Timothy Palmeri 
and Theodore Mayo; and any reference to the unlawful 
refusal to hire Todd Dexter and Judith Livesey, and WE 
WILL, within 3 days thereafter, notify each of them in 
writing that this has been done and that our unlawful 
conduct will not be used against them in anyway. 
 C.P. ASSOCIATES, INC. Terri A. Craig, Esq.,
 for the Acting General Counsel. 
James W. Savage, Esq
., for the Respondent. 
Thomas M. Brockett, Esq. and John T. Fussell, Esq.,
 for the 
Charging Party. 
DECISION STATEMENT OF THE CASE 
MICHAEL A. MARCIONESE, Ad
ministrative Law Judge.  
This case was tried in Hartford, Connecticut, on April 14 and 
15, 1998.  The charge was filed by International Union of 
Bricklayers & Allied Craftsmen, AFLŒCIO, Local 1, the Un-
ion, on November 20, 1997,
1 and amended on January 5, 1998.  
The complaint issued February 12, 1998.  The complaint, as 
amended at the hearing, alleges that the Respondent, C.P. As-
sociates, Inc., violated Sec
tion 8(a)(1) of the Act through 
threats and interrogations and vi
olated Section 8(a)(1) and (3) 
of the Act by terminating employees Timothy Palmeri and 

Theodore Mayo and refusing to hire Todd Dexter and Judith 
Livesey because of their membership in and activities on behalf 
of the Union.  The Respondent filed its answer to the complaint 
on March 11, 1998, and amended it at the hearing, denying that 
it committed any unfair labor practices and asserting a variety 
of affirmative defenses. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT 
I. JURISDICTION The Respondent admits that it is
 a corporation with a princi-
pal office and place of business in Everett, Massachusetts, and 
a jobsite at the University of 
Connecticut in 
Storrs, Connecti-cut, where it provides masonry services in the building and 
construction industry.  The Re
spondent further admits that, during the 12-month period ending January 31, 1998, it per-

formed services valued in ex
cess of $50,000 in States other 
than the State of Massachusetts.  Based on these admitted facts, 
I find that the Respondent is, and ha
s been at all material times, 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
Based on the testimony of Palmeri, the Union™s recording 
secretary and field representative, I find that the Union is an 
organization in which employees 
participate and which exists 
for the purpose of dealing with employers concerning, inter 
alia, grievances, wage
s, rates of pay and 
other working condi-
                                                          
 1 All dates are in 1997 unless otherwise indicated. 
 C.P. ASSOCIATES, INC. 171tions.  As such, the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
The Respondent, as a subcontractor to Suffolk Construction, 
was hired to perform masonry work on a dormitory construc-
tion project at the Storrs campus 
of the University of Connecti-
cut (UConn).2  Payroll records and te
stimony show that ap-
proximately 15 bricklayers and 
15 laborers were employed by 
the Respondent on this site during November.  Kevin Caira is 
the Respondent™s president and 
owner and was not present at 
the site on a daily basis.  Kevin Caira testified that he tried to 
visit sites such as the UConn job, which were distant from the 
Respondent™s office, once or twice a week.  According to 
Kevin Caira, the Respondent had 
two foremen on this job, Ce-sar Coelho and Brian Quinlan, who ﬁsupervisedﬂ the employees 
at the site.  Kevin Caira™s brother, Jack Caira, was also em-
ployed by the Respondent at the Storrs jobsite.  Although the 
Respondent admitted in its answer that Jack Caira was a fore-
man, at the hearing Kevin Caira 
testified that his brother was a 
ﬁpusher,ﬂ not a foreman.  Jack
™s responsibilities involved get-
ting the laborers going in the morning and ﬁpushingﬂ the brick-
layers to meet production quotas.  Jack Caira was neither an 
owner nor officer of the Respondent.  The Respondent has de-
nied that the Caira brothers and Coelho were its supervisors 
and/or agents. 
Palmeri testified that he was hired to work for the Respon-
dent at the UConn job by Jack 
Caira.  According to Palmeri, 
when he visited the job on Thursday, October 23, looking for 

work as a bricklayer, the superi
ntendent for Suffolk directed 
him to Jack Caira.  When Palmeri told Jack that he was looking 
for work as a bricklayer, Jack asked for whom had Palmeri 
worked before.  In response, 
Palmeri identified several union 
mason contractors as his former employers.  Jack then said, 

ﬁthose contractors are unionﬂ and 
asked Palmeri if he was in the 
Union.  When Palmeri replied affirmatively, Jack told him that 
the Respondent was nonunion and as
ked Palmeri what his busi-ness agent would say about him working on a nonunion job.  

Palmeri responded that he just wa
nted to work.  Jack repeated 
that the Respondent was nonunion and said ﬁwe don™t want 

trouble.ﬂ  When Palmeri repeated that he just wanted to work, 
Jack told him to show up on M
onday.  According to Palmeri, 
Jack said this without leav
ing to consult with anyone.  
Jack Caira did not specificall
y deny this conversation but 
generally denied that he had th
e authority to hire employees.  
According to Jack Caira, when Palmeri showed up on the job, 
he put him to work because his brother Kevin told him the 
night before that he had hired three guys who would be show-
ing up on the job the next morning.  According to Jack Caira, 
he believed that Palmeri was one of these three.  Jack Caira 
conceded that no other new empl
oyees showed up at the jobsite 
that day. Kevin Caira did not corroborate Jack regarding the 

circumstances of Palmeri™s hiring.  Coelho, Respondent™s 
foreman on the job, gave a third 
version of Palmeri™s hiring.  
                                                          
 2 This jobsite is incorrectly referred to throughout the transcript as 
the ﬁYukon jobsite.ﬂ  I hereby correct the record to change ﬁYukonﬂ to 
ﬁUConnﬂ wherever it app
ears in the transcript. 
According to Coelho, he and Jack Caira both hired Palmeri, 
although Coelho conceded that 
Palmeri spoke to Jack Caira first.  Based on these inconsistencies in the testimony of the 
Respondent™s witnesses, I find th
at Jack Caira hired Palmeri.  
Palmeri testified that he started work the following Tuesday, 
October 28, because work was canceled on Monday due to rain.  
The Respondent™s certified payroll for the week ending No-
vember 1 shows that Palmeri was paid for 8 hours on that 
Monday.  According to Palmer
i, Coelho was his immediate supervisor on the job, laying out
 the work, organizing his next 
move, and giving him directions. 
 Palmeri testified that Jack 
Caira also sometimes told him where to work.  Palmeri testified 
that on one occasion, he asked Coelho for time off to attend a 
court proceeding related to his divorce and that Coelho ap-
proved this request on the spot.  Certified payroll records in 
evidence suggest that this occurr
ed during Palmeri™s first week on the job.  Coelho did not 
contradict this testimony. 
Kevin Caira and Coelho testified, consistently with Palmeri, 
that Coelho, as the foremen, wa
s responsible for laying out the 

work and assigning employees to
 specific tasks.  They also 
testified that Coelho was respons
ible for checking the employ-
ees work to make sure they were following the specifications 
for the job and meeting the Res
pondent™s production standards.  
The foremen also prepared timesheets used by the Respondent 

to prepare the payroll.  Although Kevin Caira testified that only 
he had the authority to hire and fire, he admitted that Coelho 
could put someone to work if he needed workers and someone 
came to the job and ﬁlooked like they knew what they™re do-
ing.ﬂ  Kevin Caira testified that he will then visit the job and 
observe for himself how the ne
w employee is doing, but he 
admitted consulting with Coelho and his brother Jack before 

determining whether to retain or terminate a new employee. 
Kevin Caira further testified that the foremen, like Coelho, 
were responsible for enforc
ing the Respondent™s unwritten 
work rules and could give verbal warnings to employees. 
Coelho testified that he ﬁused to
 hire peopleﬂ and, as noted 
above, was involved in hiring Palme
ri.  Mayo testified, without 
contradiction, that he was hired on the spot by Coelho.  Coelho 

testified further that he had the 
authority to fire someone if he 
didn™t see any production for 2Œ3 days but that he would usu-

ally call Kevin.  
I find that the evidence in the re
cord is sufficient to establish 
the supervisory/agency status of
 the Caira brothers and Coelho. 
It can hardly be disputed that 
Kevin Caira, as the Respondent™s owner and president with the admitted authority to hire and fire, 
meets the statutory definition of a supervisor.  Based on my 
finding above that Jack Caira hi
red Palmeri and the testimony 
of the Respondent™s witnesses regarding Jack™s authority to 
ﬁpushﬂ the employees to get th
e work out, he clearly was a 
statutory supervisor.  Because it 
is undisputed that Coelho, the 
foreman on the job, could put people to work, tell them what to do, and let them go if they we
re not meeting the Respondent™s 
expectations, he also meets the 
statutory definition of a supervi-
sor.  I note further that, were I to agree with the Respondent 
that Coelho and Jack Caira were not supervisors, there would 
be no one in charge at the jobsite to supervise the work of as 
many as 45 employees.  See 
Essbar Equipment Co
., 315 NLRB 
461 (1994).  Finally, I note that, even under the Respondent™s 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172limited view of the authority possessed by Jack Caira and 
Coelho, they would meet the Board™s definition of an agent of 
the Respondent because they were held out to the employees as 
the Respondent™s representatives on the job who could assign 
them work, check their producti
on, and verbally reprimand 
them if they did not meet the Respondent™s expectations.  See 

GM Electrics
, 323 NLRB 125 (1997), and cases cited therein. 
On November 5, during Palmeri™s second week on the job, a wall, which Palmeri had construc
ted blew out.  According to 
Palmeri, he used the proper bloc
k, which he called a knockout 
block, but the grout crew poured the grout before the wall had 
time to set, causing the blow
out.  Although Coelho blamed 
Palmeri for the blowout, testifying that the knockout block 

Palmeri admitted using was not the proper block, he acknowl-
edged that it takes a couple hours for a wall to set before it can 

be grouted.3  It also appears from hi
s testimony that he did not 
personally observe what caused th
e blowout.  Jack Caira testi-
fied that a laborer on the grout crew told him that somebody put 
ﬁsoapﬂ in the wall and the wall blew out.  When Jack Caira 
asked who worked on the wall, the laborer told him it was 
Palmeri.  There is no dispute that Jack Caira then confronted 
Palmeri and loudly told him to fix the wall and that Palmeri 
walked off the job without fixing it.  According to Palmeri, he 
told Coelho that he was quitting because he didn™t like being 
treated like an animal, referring to the way Jack Caira had 
screamed at him.  It is also 
undisputed that about an hour after 
the wall blew out, Coelho talked to Palmeri in the parking lot 

and asked him to come back to work and that Palmeri returned 
to work that same day. 
Palmeri testified that on Novemb
er 11, before work, he gave Coelho a copy of a letter dated November 10 from the Union to 
the Respondent, informing the Re
spondent that the Union was organizing its employees on th
e UConn job and that Palmeri 
had been designated the princi
pal organizer.  According to 
Palmeri, Coelho asked him what the letter meant.  When 
Palmeri told Coelho that he was there to organize the Respon-

dent, Coelho said, ﬁyou™ve got to be kidding.ﬂ  Coelho admitted 
being given this letter by Palm
eri but denied reading it.  Ac-cording to Coelho, when he sa
w the Union™s letterhead, he 
immediately gave it to Jack Caira.  Jack Caira was not asked 
about the letter. Kevin Caira denied seeing this letter before the 
hearing, but admitted being made aware of it.  Kevin Caira 
testified that he believed that he learned of the letter after 
Palmeri™s termination. I find this testimony incredible in light 
of Coelho™s admission that he gave 
it to Jack Caira, Jack™s fail-
ure to testify and Kevin Caira™s subsequent actions, which also 
establish that he knew about 
the letter on November 11. 
Palmeri testified further that Jack Caira approached him at 
about 8:30 a.m. that day and as
ked Palmeri who gave him the letter.  When Palmeri told him he got it from the business man-

ager of the Union, Jack Caira asked if the business manager 
told Palmeri to get off the job. Palmeri replied that, on the con-
trary, he was told to stay on the job and organize the employees 
                                                          
 3 I note that before Palmeri testif
ied that he had used a knockout 
block the Respondent had argued that
 Palmeri ﬁsoaped a block,ﬂ i.e., 
cutting a block so that only the fa
ce of the block was used, which 
would be structurally weaker. 
into the Union.  This conversat
ion then ended.  At about 10 
a.m., according to Palmeri, Jack Caira called Palmeri over and 
asked him what the letter meant.  When Palmeri replied that it 
was notification from the Union that it was organizing the Re-
spondent™s employees, Jack Caira 
raised his voice and gestured 
with his arms and hands, saying that he was going to settle 

things then and there by having 
a meeting with all the employ-
ees so that Palmeri could talk to them. Palmeri declined this 
opportunity, suggesting they wait until lunchtime rather than 
stopping work at that moment.  According to Palmeri, Jack 
Caira then said that anybody talking union to his people would 
be grounds for immediate termination.  Palmeri responded that 
was why he was there and that
 was what he was going to do and then returned to work.  Palmeri testified that Jack Caira 
also said during this conversation that he would put union peo-
ple to work but would not sign a union contract.  According to 
Palmeri, he was told later that morning that the lunch meeting 
with the employees was canceled because Kevin Caira was 
coming to the jobsite the next day 
to talk to Palmeri. Jack Caira 
was not asked about these conversations with Palmeri.  Coelho, 
on cross-examination, recalled 
something about Palmeri want-
ing to have a meeting on the day he gave Coelho the letter. 
Coelho recalled further that he relayed this to Jack and that Jack 
came back later and said that his brother was coming to the job 
the next day and would talk to Palmeri then and that he relayed 
this to Palmeri.  
The General Counsel alleges that the Respondent, through 
Jack Caira, violated Section 8(
a)(1) of the Act during the No-vember 11 conversation with Palmeri by threatening employees 
with job loss for engaging in union and other protected con-
certed activities.  Because Jack Caira was not asked about this 
conversation, Palmeri™s testimony is undisputed.  Jack Caira™s 
statement that anyone talking 
union to his people would be 
grounds for immediate termination is a classic threat within the 
meaning of Section 8(a)(1) of the Act.  Omsco, Inc., 
273 NLRB 
872 fn. 2 (1984). This alleged threat, however, was made in the 
same conversation in which Jack Caira invited Palmeri to talk 
to the employees about the union 
at a meeting and told Palmeri 
that he would hire union members but would not sign a union contract.  These apparently co
ntradictory statements tend to 
make the threat somewhat ambiguous. However, in the absence 
of any testimony from Jack Caira that would deny, explain, or 
clarify the statements made in 
his conversation with Palmeri, I 
am constrained to find the threat 
coercive. I note, further, that 
Palmeri, as a professional union 
organizer was not likely to be 
as intimidated by such a threat as a rank-and-file employee, and 
in fact demonstrated this by telling Jack Caira in the same con-
versation that he intended to 
pursue his organizing activity 
notwithstanding this threat. Nevertheless, the Supreme Court 
has held that professional union organizers like Palmeri are 
employees within the meaning of the Act and entitled to the 
Act™s protection. 
NLRB v. Town & Country Electric, 
516 U.S. 85 (1995). Because the Board has not yet adopted a different 
standard for evaluating alleged 
coercive conduct directed at 
such professional organizers who become employees, I must 
apply the Board™s traditional objective test, i.e., whether Jack 
Caira™s statement reasonably tended to interfere with employ-
ees™ Section 7 rights. Applying that test here, I find that Jack 
 C.P. ASSOCIATES, INC. 173Caira™s threat of job loss violated Section 8(a)(1) of the Act as 
alleged in the complaint. 
According to Palmeri, the next 
day, November 12, as he was 
arriving for work he encountered the Caira brothers coming out 
of the office trailer.  Kevin Caira called Palmeri over, handed 
him an envelope containing his pa
ycheck, and told Palmeri that 
his services were no longer needed. Palmeri testified that he 
was given no reason for the termina
tion at that time.  When he 
returned later and asked for a pink slip for unemployment, 
Kevin Caira gave him one indica
ting that the reason for termi-
nation was ﬁjob performance not to standard.ﬂ  On direct ex-
amination, Palmeri testified that he had no prior warning or 
indication that his job was in je
opardy or that his performance 
was lacking.  On cross-examination, he recalled the November 

5 incident described above, in which he quit after being 
screamed at by Jack Caira over the blown out wall, and further 
recalled being given ﬁguidanceﬂ 
a couple times during his first 2 days on the job regarding how the Respondent wanted the 

Dur-o-wall, a reinforcing mesh, overlapped.  Palmeri also ad-
mitted, on cross-examination, that the day before he was fired 
he did not use the proper prefabricated Dur-o-wall in a corner 
wall he was building because none was available.  According to 
Palmeri, an inspector for the architect caught him and made 
him fix it, which he estimated
 took him 3 minutes to do. 
Palmeri testified that Coelho later said to him, ﬁyou forgot the 

Dur-o-wall,ﬂ that Palmeri told Coelho that he had already fixed 
it and that nothing more was said. 
There is no dispute that Kevin Caira made the decision to 
terminate Palmeri on November 11. According to Kevin Caira, 
he made this decision after receiving a verbal report from Bob 
DiDonato, the superintendent fo
r the general contractor, that 
day indicating that State inspecto
rs found that some of the Re-spondent™s masons were not in
stalling Dur-o-wall with the 
proper splice.  According to Kevin Caira, this refers to the 
building specification for a 6ﬂ ove
rlap of adjoining pieces of 
Dur-o-wall.  The general contr
actor™s representative did not 
identify the bricklayer or ma
son involved, but Kevin Caira 
testified that he learned from Co
elho or his brother that it was Palmeri. According to Kevin Caira, because Palmeri already 
had the incident with the blown out wall, he found this reported 
conduct unacceptable and decided 
to terminate Palmeri.  He then had Palmeri™s final check ma
de out and went to the job the 
following day, November 12, to
 terminate him. Respondent also put in evidence a document from Suffolk Construction, the 

general contractor, labeled ﬁA
void Verbal Orders,ﬂ which 
Kevin Caira described as a defi
ciency report relating to the 
incident for which Palmeri was fired. Kevin Caira testified that 
this report was handed to him, along with another similar report 
to be discussed infra, by DiDonato a couple days after the inci-

dent. The date on the report app
ears to have been altered from 
ﬁ11 Novemberﬂ to ﬁ4 November,ﬂ but Kevin Caira testified that 
is the form in which it was received.  This document advises 
the Respondent that a State inspector found that ﬁat Bldg. B at 
the northwest corner CMU [concrete masonry unit] walls were 
being built and the durowall was placed without the specified 
spliceﬂ and directs the Respondent to correct this 
deficient area 
immediately at its own expense. 
 Kevin Caira testified that the 
two deficiency reports he received on the same day were the 
first he had ever received 
during his time in business. 
On cross-examination, Kevin Caira expanded on this simple 
explanation to the point that it became incredible. He testified 
that DiDonato told him the inspector was going crazy over the 
improper splicing of the Dur-o-wall.  Kevin Caira then testified 
that he confirmed this report in
 separate conversations with 
Coelho, Jack Caira, and the othe
r foreman, Brian Quinlan. Ac-
cording to Kevin, his brother a
nd the two foremen told him that 
night that the inspector found that Palmeri hadn™t put wire in 
his corner and then made everybody stop working for 5 or 6 
minutes so they could check and make sure every one was put-
ting the Dur-o-wall in properly.  None of the Respondent™s 
other witnesses corroborated Ke
vin Caira regarding these re-
ports they purportedly gave him on November 11.  On the con-
trary, Quinlan merely testified that, in his limited observations 
of Palmeri™s work, he found him to be slow.  Quinlan admitted 
that he did not notice too much what Palmeri was doing.  
Moreover, Quinlan was working on building A on November 
11 and would not have known what the inspector found or did on building B. Jack Caira testified only about Palmeri™s in-
volvement with the blown out wa
ll and, on cross-examination, 
testified that Palmeri quit. When confronted with a letter from 

the Respondent™s attorney statin
g that Palmeri had been termi-
nated, Jack Caira responded that
 he knew nothing about this, 
ﬁthat was Cesar [Coelho] and Br
ian [Quinlan]™s part of the 
job.ﬂ  Only Coelho testified ab
out the inspector finding that 
Palmeri had not used the proper Dur-o-wall on November 11.  
According to Coelho, when he 
asked Palmeri about it, Palmeri 
told him that he didn™t have the proper Dur-o-wall. Rather than 
emphasizing this omission as a basis for Palmeri™s termination, 
Coelho testified about a litany of problems he had with 
Palmeri™s work, which he claimed to have discussed with 
Kevin Caira regularly.  Significa
ntly, Kevin Caira did not cite 
any of these other issues as reasons for Palmeri™s termination. 
In rebuttal, the General Couns
el called John Beauregard, the 
inspector who was at the site on November 11.  According to 
Beauregard, he found three prob
lems with the Respondent™s 
work, including the one referred to in the written deficiency 
report given to the Respondent by the General Contractor.  One 
of the deficiencies noted was failure to use the prefabricated 
90-degree angle Dur-o-wall in a co
rner wall.  This is the omis-
sion for which Palmeri admitted responsibility in his testimony. 
Beauregard testified that the problem was corrected within a 
half-hour and did not involve tearing down any walls.  Beaure-
gard testified further that he found, at two other locations at 
building A, involving different
 masons, that the Respondent was not overlapping the Dur-o-wall the required 6 inches and 
that these deficiencies were also corrected in his presence. 
Beauregard testified that when he returned to the site the next 
day, November 12, he found an
other mason also not overlap-ping the required 6 inches, again on building A.  Beauregard 

testified that he did not make a written report of these deficien-
cies because they were corrected in his presence. It is undis-
puted that Palmeri was working on building B on November 11 
and that he was fired before the start of work on November 12. 
Thus, Palmeri could not have b
een the mason responsible for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174not overlapping, or splicing, the Dur-o-wall the 6 inches speci-
fied.4 The complaint alleges that 
Respondent™s termination of 
Palmeri violated Section 8(a)(1) and (3) of the Act.  In cases 
under Section 8(a)(1) and (3), which turn on employer motiva-
tion, the Board requires the General Counsel to make a prima 
facie showing sufficient to support the inference that protected 
activity was a motivating factor in the employer™s decision to 
take adverse action.  On such a showing, the burden shifts to 
the employer to establish that 
it would have taken the same action even in the absence of protected activity.  
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982).  The Supreme Court ap-
proved the Board™s burden-shifting analysis in 
NLRB v. Trans-
portation Management Corp.
, 462 U.S. 393 (1983).  The essen-
tial elements of General Counsel™s prima facie case are pro-
tected activity, employer knowledge
 of that activity, antiunion 
animus and timing. Because there is seldom direct evidence of 

unlawful motivation, the Board has held that motivation may 
inferred from the totality of circumstances. 
Abbey™s Transpor-tation Services, 284 NLRB 698, 701 (1987), enfd. 837 F.2d 575 
(2d Cir. 1988).  In order to meet its burden under 
Wright Line
, supra, an employer must do more than merely proffer a legiti-

mate reason for its action.  Rather, the employer must show by 
a preponderance of the evidence that it would have taken the 
same action even in the ab
sence of protected activity
.  Monroe Mfg., 323 NLRB 24 (1997); 
Hicks Oil & Hicksgas
, 293 NLRB 84, 85 (1989), enfd. 942 F.2d 1140 (7th Cir. 1991). 
The evidence establishes that Palmeri was a union member 
and that this was known to the Respondent from the time he 
was hired. On November 11, Respondent became aware, 
through the letter hand-delivered by Palmeri to Coelho, that 
Palmeri was going to actively orga
nize its employees on behalf 
of the Union.  Jack Caira confirmed this by asking Palmeri 

what the letter meant and by Palmeri telling him that it meant 
that he was going to organize the Respondent into the Union.  
Although Kevin Caira denied knowledge of this before 
Palmeri™s termination, I have already found this denial to be 
incredible. Coelho admitted knowledge and Jack Caira did not 
dispute Palmeri™s testimony rega
rding their conversations about 
the letter. Considering Kevin Caira™s testimony that he was in 
constant contact with his fore
man and brother regarding what 
was happening on the job, it defi
es logic to think that they 
didn™t tell him about the letter on November 11.  Coelho™s tes-
timony that he discussed Palmer
i™s request for a meeting with 
Jack Caira and that Jack told him that his brother Kevin was 

coming down the next day to talk
 to Palmeri further supports a finding that Kevin knew about Pa
lmeri™s status as a union or-
ganizer before terminating him. 
The record also contains evidence of the Respondent™s anti-
union animus based on Jack Caira™
s unlawful threat to Palmeri 
                                                          
 4 As noted above, Palmeri acknowledged needing ﬁguidanceﬂ re-
garding the proper splice during his first 2 days on the job.  Coelho also 
testified that it was common for new employees, who were not used to 
working with this material and were not familiar with the specifica-
tions, to fail to make the proper splice.  Quinlan also acknowledged that 
this was a common problem.  He testified further that no one had ever 
been fired for this. 
the day before his termination. In addition, animus may be 
inferred from the timing of his di
scharge, almost immediately 
upon Respondent being informed of
 his intent to organize its 
employees on behalf of the Union, and the circumstances sur-
rounding the discharge. Palmeri 
was terminated abruptly, mid-
week, without any discussion of the reasons for his termination.  

Moreover, even assuming that Palmeri had been a poor em-
ployee since he started, the Respondent apparently tolerated his 
work deficiencies until it received the letter from the Union. 
See, e.g., 
Trader Horn of New Jersey, 
316 NLRB 194, 198 
(1995); Forestwood Farms, Inc.,
 308 NLRB 1049, 1054 
(1992).  There is also no evidence that Palmeri was advised, before November 12, that he 
was in danger of losing his job 
because of his job performance. In finding that the General 
Counsel made out a prima facie 
case of discrimination, I have 
also considered the inconsistent
 testimony of the Respondent™s 
witnesses who testified regarding Palmeri™s work performance 
and the lack of credibility of Kevin Caira™s explanation for 
Palmeri™s termination.  The Board has historically considered 
such factors in determining whether a prima facie case has been 
established.  See, e.g., 
Clinton Food 4 Less
, 288 NLRB 597, 598 (1988); Abbey™s Transportation Services
, supra; and
 Bill 
Fox Chevrolet, Inc.,
 270 NLRB 568, 574 (1984). 
Having found that the General 
Counsel established a prima facie case that Palmeri™s discharge was motivated by his union 
membership and activities, I must determine whether the Re-
spondent met its burden of prov
ing that Palmeri would have been terminated for substandard performance even absent union 
activity. As noted above, Kevin 
Caira™s testimony regarding his 
reason for terminating Palmeri is not credible. Even assuming 

that Palmeri was slow, prone to improperly installing Dur-o-
wall and may have caused the wall 
to blow out on November 5 
by using an improper block, th
e Respondent has not shown that 
it would have terminated Palmeri for these reasons had it not received the Union™s November 10 letter identifying Palmeri as 

the principal union organizer on s
ite.  As noted above, there is no dispute that the Respondent reinstated Palmeri after he quit 
over the wall blowout despite its be
lief that he was responsible 
for it.  Moreover, the testim
ony of Respondent™s witnesses 
about Palmeri™s poor productivity 
and deficiencies in work-
manship are not credible in light of the testimony of Coelho and 
Kevin Caira that it only takes a 
day or two to determine if a 
new employee can do the job and if they cannot, the Respon-
dent will terminate them.  Pa
lmeri worked for the Respondent 
for more than 2 weeks, despite his lack of skills and productiv-

ity as a bricklayer.  Finally, the Respondent failed to show that 
any other employee had been te
rminated for s
imilar reasons, despite the fact that other bric
klayers admittedly had problems 
with the Dur-o-wall. Kevin Caira™s testimony that he fired as 
many as 10 employees on the UConn job in November and 
December was contradicted by his two foreman on the job, 
Coelho and Quinlan. I also note that the Respondent offered no 
payroll records or other doc
uments to corroborate Kevin 
Caira™s claim, even after he testified that he would be able to 
identify the employees he fired if he were shown the payroll 
records.  In summary, I find that the Respondent has not met its 
burden of rebutting the General 
Counsel™s prima facie case. 
 C.P. ASSOCIATES, INC. 175Accordingly, I conclude that Pa
lmeri™s discharge violated Sec-tion 8(a)(1) and (3) of the Act as alleged in the complaint. 
The complaint also alleges th
at the Respondent terminated 
Theodore Mayo on November 12 because of his union mem-
bership and activities. Mayo has been a member of the Union 
since 1992 but is not an officer. He testified that he had been 
working at the UConn job for another contractor and that, after 
being laid off for lack of work, he heard that the Respondent 
was hiring bricklayers for anothe
r building being constructed.  
According to Mayo, he went to the construction site on No-
vember 11 and asked to speak to the foreman, whom he identi-
fied as Cesar Coelho.  He as
ked Coelho if he was hiring ma-
sons.  Coelho asked Mayo if he was in the Union. Mayo replied 
affirmatively. Coelho then asked Mayo if he wanted to start that 
day or the next.  Mayo said he wa
nted to start that day, he got 
his tools from the truck and began working. Coelho did not 
directly contradict Mayo™s test
imony regarding his hiring, but 
he did deny generally asking an
y employees whether they were 
union members. The General Counsel alleges that Coelho™s questioning of 
Mayo about his union membership when he applied for a job 
violated Section 8(a)(1) of the Act. As noted above, Coelho did 
not specifically deny questioni
ng Mayo regarding his union 
membership when he applied for work.  This questioning was 
consistent with Caira™s questio
ning of other applicants, includ-
ing Palmeri.  Accordingly, I credit Mayo™s testimony and find 

that Coelho interrogated him re
garding his union membership. 
As for the General Counsel points out, this questioning is 
unlawful even absent other coercive conduct and despite the 
fact that Mayo was subseque
ntly offered employment.  
Roches-
ter Cadet Cleaners, Inc
., 205 NLRB 773 (1973). I find that the Respondent violated Section 8(a)(1
) of the Act as alleged with 
respect to this incident. 
There is no dispute that Mayo was assigned to work with 
Palmeri the first day.
5 Mayo testified that he worked the rest of 
that day with no problems and no complaints from the Respon-

dent™s foreman. Mayo testifie
d further that on his second day 
November 12, as he was arriving for work, Jack Caira ap-
proached him and asked Mayo what Tim Palmeri™s problem 
was. Mayo responded that he di
dn™t know.  In response to lead-
ing questions used to refresh his recollection, Mayo recalled 
that Jack Caira also asked Mayo if Tim was trying to organize 
and said ﬁsomething about the Union.ﬂ Mayo told Jack that he 
didn™t know.  Upon further leading, Mayo recalled being asked 
by Jack if he was in the Union. Mayo said that he was. Accord-

ing to Mayo, at that point, J
ack saw his brother Kevin walking 
through the building and said to Mayo, ﬁLet™s go talk to my 
brother.ﬂ After Jack introduced 
Mayo to Kevin Caira, Kevin 
asked Mayo, ﬁwhat™s Tim™s problem?ﬂ  Again, Mayo said he 

didn™t know. At that point, acco
rding to Mayo, Kevin Caira 
said that he didn™t ﬁwant anybody talking union at work or in 
the shop or wherever or they are going to get fired.ﬂ  Then, 
Kevin asked Mayo if he was in the Union.  Mayo did not testify 
as to his response.  The conver
sation then ended and Jack Caira 
and Mayo walked back to the building to start work.  Accord-
                                                          
                                                           
5 Palmeri testified that he saw Co
elho talking to Mayo on November 
11 and recommended that Coelho hire Mayo. 
ing to Mayo, Jack told him as they were walking that he was 
going to sue Palmeri for being a union representative on his 
job.  Mayo testified that he kne
w at the time of these conversa-
tions with the Caira brothers that Palmeri had been fired. Nei-
ther Jack nor Kevin Caira testified about these conversations. 
The General Counsel alleges that Jack and Kevin Caira com-

mitted unfair labor practices in violation of Section 8(a)(1) of 
the Act during these conversations.  These allegations will be 
discussed in conjunction with the discussion of Mayo™s termi-
nation. 
According to Mayo, about 2 hours after this conversation, 
Jack Caira approached him while he was working and told him 
that he was not putting out enough work, that his work was 
poor and that he had to let him go. Jack Caira then said, ﬁYou 
must have been an apprentice when you were in the Union.ﬂ  
Mayo pointed to another brickl
ayer who was doing the same 
work that Mayo was doing and said, ﬁmy leads up before his,ﬂ 
referring to the opposite corners of the wall they were each 
working on.  Jack Caira did no
t respond to this, but repeated that he had to let Mayo go.  Jack Caira then took down Mayo™s 
name and address so the Respo
ndent could send him his pay-
check.
6 Mayo picked up his tools and 
left the job.  Mayo testi-
fied that he had no prior warning that his work was not satisfac-
tory or that his job was in jeopardy. 
Jack Caira testified that Mayo quit and was not terminated. 
According to Jack Caira, he had observed Mayo lay 8 or 9 
blocks in a 1-1/2-hour period on building A and he told Mayo 
that he needed to pick it up, that he was not doing what was 
expected on the job and not keeping up with the other masons.  
Mayo reacted to this
 ﬁpushingﬂ by saying that he didn™t need 
this, he quit. Jack Caira testified that he called after Mayo as he 
was leaving and told him that he
 had to give him his name and 
other information if he wanted to get paid.  Mayo came back 

and gave him the information, then
 left.  When confronted with 
a statement in a letter from Resp
ondent™s counsel to counsel for the General Counsel, dated April 23, 1998, indicating that 

Mayo was fired after repeated 
warnings about the quality and 
production of his work, Jack Caira testified that this statement 
was inaccurate. Jack Caira pointed out that the letter said that 
Mayo worked for the Respondent for about a week when, in 
fact, he only worked 10 hours. Jack
 Caira denied that the attor-
ney spoke to him before writing the letter.
7 Coelho testified that Mayo was caught by the State inspec-
tors leaving Dur-o-wall out on the same day as Palmeri.  This 
testimony was corroborated by Quinlan, who I found to be a 
credible witness.  According to Quinlan, Coelho sent Mayo to 
work for him on building A on his second day of employment. 
Quinlan testified that Mayo was slow.  He further testified that 
when someone from Suffolk Construction, the General Con-
 6 There is no dispute that Mayo ha
d not filled out a W-4 or any other 
paperwork when he was hired by Coelho. 
7 I received this letter in evid
ence over the Respondent™s objection, but reserved ruling on the weight to 
attach to the statements contained 
therein.  Having considered the matter
 further, I find that the letter was 
a response to the General Counsel™s settlement proposal and not an 
admission against interest. Under the Federal Rules of Evidence, state-
ments made in negotiations to comp
romise a claim are not admissible 
to prove liability for or invalidity of a claim (FRE 408). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176tractor, brought to Quinlan™s at
tention that Mayo was missing 
the Dur-o-wall, he told Mayo that he had to put the Dur-o-wall 
in every two courses.  Mayo said fine, but an hour later Mayo 
missed the Dur-o-wall again.  This time, Quinlan told Mayo, 
ﬁthis can™t go on like this.ﬂ  As noted above, Quinlan conceded 
this was a common problem and 
that no one had been termi-nated for missing wire, i.e., Dur-o-wall, before. Quinlan did not 
terminate Mayo. 
Coelho also testified that Mayo was slow and that he sent 
Jack Caira to talk to Mayo about
 his production.  This would be 
consistent with Jack Caira™s re
sponsibilities as the ﬁpusherﬂ to 
get the work out.  Coelho also denied terminating Mayo.  Ac-
cording to Coelho, after he sent Jack to talk to Mayo, he saw 

Mayo walking off the job with a bag in his hands, presumably 
his tools. Kevin Caira testified that he received his first-ever ﬁdefi-
ciency reportﬂ from the general 
contractor regarding Mayo.  He 
identified a Suffolk Construc
tion document labeled ﬁAvoid 
Verbal Ordersﬂ and referring to an incident on building A as the 
ﬁdeficiency reportﬂ related to Mayo™s work.  This report indi-
cates that the architect™s field representative and the Suffolk 
superintendent found CMU walls 
being installed without Dur-
o-wall and directs the Respondent to remove the block and 

install the wall according to plans and specifications, with the 
Respondent bearing any additional costs associated with this 
work.  As noted above, Kevin Caira claimed to have received 
this report and the one describe
d above relating to Palmeri at 
the same time, i.e., several days after the incidents when he met 

with Suffolk™s superintendent on
 the job.  As with the other 
ﬁdeficiency report,ﬂ the date appears to have been altered, from 
ﬁ4 Novemberﬂ to ﬁ11 November.ﬂ 
 As with the other document, 
Kevin Caira testified this is the way it was presented to him and 

he did not alter the dates. Kevi
n Caira could not recall the exact 
date he received the report other 
than that it was in November. 
Kevin Caira testified that, in 
response to receiving a verbal 
report of the substance of the written ﬁdeficiency report,ﬂ he 
asked his foreman who was worki
ng on that wall. When he was 
informed that it was Mayo, he told the foreman if it happens 

again, fire him.  Kevin Caira 
did not identify which foreman he 
spoke to.  As noted above, the 
Respondent denies that it fired 
Mayo, asserting that he quit voluntarily. 
The General Counsel™s allega
tions regarding Mayo, other 
than the interrogation found above, are premised on his work-
ing for the Respondent on November 11 and 12.  The Respon-
dent™s certified payroll records show that he actually worked on 
November 3 and 4.  The handwritten timesheets for the week 
ending November 8 were certifi
ed by Kevin Caira on Novem-
ber 8 and the computer payroll report for this week was run on 
November 13.  Mayo™s name doe
s not appear in any later pay-
roll report.  It is unlikely that
 the Respondent would have the 
forethought to alter Mayo™s da
tes of employment before a 
charge was even filed.  I find that the payroll records are con-
clusive proof that Mayo was employed on November 3 and 4, a 
full week before the Respondent
 received the Union™s letter 
announcing it™s organizing drive.  I further find that the No-
vember 4 date is consistent with the original date on the first 
deficiency report, and consistent 
with the credible testimony of 
Quinlan regarding what the inspector and Suffolk™s superinten-
dent pointed out to him on Mayo™s second day on the job, 
which was the only day that he worked on building A.  Al-
though Beauregard, the architect™s inspector, testified that he 
was only on site November 7, 10
, 11, and 12 and that he found 
the problems with the Dur-o-wall on November 11 and 12, he 

acknowledged that someone else
 performed site inspections 
before him.  I also note that the problems that Beauregard iden-
tified related to the splice or overlap of the Dur-o-wall, not 
leaving it out altogether.  The ﬁNovember 4ﬂ deficiency report 
states that the Dur-o-wall was not being installed at all, which 
is consistent with Quinlan™s testimony. 
It is difficult to discredit Mayo™s testimony regarding the 
conversations he alleged having
 with the Caira brothers on 
November 12 because neither one contradicted Mayo™s testi-
mony.  Nevertheless, because Mayo was not working for the 
Respondent on November 12, th
ese conversations could not 
have occurred as Mayo described them.  There would be no 

reason for Jack or Kevin to ask Mayo what Palmeri™s problem 
was, or whether Palmeri was trying to organize on behalf of the 
Union before November 11, the date they received the Novem-
ber 10 letter from the Union.  The General Counsel offered no 
evidence that any organizational activity occurred that was 
known to the Respondent before rece
ipt of this letter.  In fact, 
the General Counsel concedes that Mayo was not engaged in 

any organizational activity before this conversation.  It is also 
improbable that Kevin Caira would 
have threatened to fire any-
one talking about the Union, or that Jack Caira would have 
threatened to sue Palmeri for being a union representative on 
the job before they were aware of Palmeri™s role with the Union 
and it™s organizational intent.  Finally, Mayo™s testimony that 
he knew that Palmeri had been terminated at the time of this 
conversation shows that the testim
ony is false.  Mayo was not 
even working for the Respondent when Palmeri was termi-
nated.  Accordingly, I shall re
commend dismissal of the allega-
tions that Jack Caira interrogated Mayo on November 12 and 
that Kevin Caira threatened him with job loss on the same date. 
With respect to Mayo™s allegedly discriminatory termination, 
the General Counsel has the burden of proving, under 
Wright Line, supra, a prima facie case 
that the Respondent took ad-
verse action against Mayo because
 of his union membership or activities.  Although Mayo was a union member when em-
ployed by the Respondent and k
nowledge of his membership is established through Coelho™s unlawful interrogation regarding 

his union membership at the time
 he was hired, the General 
Counsel has not proved that Mayo engaged in any protected 
activity during his brief employment by the Respondent.  Had 
Respondent wanted to discrimina
te against Mayo solely be-
cause he was a union member, they would not have hired him 

in the first place.  Thus, the General Counsel has not met the 
prima facie burden of 
establishing a discriminatory motive even 
if Mayo was terminated on November 4, rather than quitting.  
The essential elements of timing and animus with respect to 
Mayo™s union membership are missing in this case.  Accord-
ingly, I shall recommend dismissal of this allegation as well.
8                                                           
 8 Although not necessary to the determination above, I credit Jack 
Caira™s testimony that Mayo quit in 
response to his pushing him to put 
out more work.  Caira was corroborated in many respects by Quinlan 
 C.P. ASSOCIATES, INC. 177Finally, the complaint alleges that the Respondent interro-
gated two job applicants, Todd Dexter and Judith Livesey, and 
refused to hire them on November 18 because of their union 
membership.  Dexter, a union member, testified that he was 
referred to the Respondent™s jobs
ite by Palmeri. Dexter met 
Palmeri and Livesey in the parking lot outside the jobsite at 

approximately 6:30 a.m. on Novemb
er 18.  Palmeri told Dexter 
that Jack Caira was the person to talk to about a job.  Dexter 
and Livesey approached a group of masons as they arrived in a 
commuter van and asked where to find Jack Caira.  Following 
their directions, he walked onto the site with Livesey in search 
of Jack Caira.  When they found Jack Caira, Dexter asked him 
if he was hiring bricklayers.  J
ack asked if Dexter was union.  
He replied that he was. Jack th
en said he had ﬁjust got rid of 
your union buddies for poor pe
rformance.ﬂ  Livesey was pre-
sent and Jack asked her if she was in the Union.  Livesey nod-
ded affirmatively.  Jack told De
xter that he needed 200 blocks a 
day.  After some discussion whether that was feasible, Jack said 
he could accept 180.  Dexter then asked about the hours of 
work, i.e., starttimes, break
time, and lunchtime and ending 
time.  Jack said they would be 
starting at 7:30 a.m. and working 
until 4:30 p.m. that day because they were starting late due to 
the cold.  Dexter then told J
ack he needed to find a phone to 
call his wife to arrange for some
one else to pick up his daughter 
at daycare and the three of them headed to the trailer.  On the 
way, they encountered a man whom Jack Caira introduced as 
the superintendent for Suffolk.  This individual said, ﬁglad to 
have you on boardﬂ and Jack responded, ﬁI™ve got my girl,ﬂ 
referring to Livesey.  De
xter testified further that after he called 
his wife he and Livesey went back to the parking lot to wait for 
the 7:30 a.m. start.  Shortly befo
re 7:30 a.m., Dexter started to go to the worksite to check out the work.  Livesey was not with 

him this time.  Jack Caira came out of the trailer and stopped 
him, telling Dexter, ﬁSorry, I can™t put you on.  I just got off the 
phone with my boss and he™s been getting a lot of letters and 
stuff and with you being Union, I can™t put you on.ﬂ  Dexter 

testified that on the way out 
he encountered Livesey who re-
ported a similar conversation with
 Jack Caira.  According to 
Dexter, he and Livesey then went home.  
Livesey™s testimony was essentia
lly the same as that of Dex-
ter, with only minor variations in the details, regarding the ini-
tial conversation with Jack Ca
ira and the encounter with the 
superintendent.  Livesey entere
d the worksite separately from 
Dexter when it was time to start work at 7:30 a.m.  According 
to Livesey, Jack Caira stopped he
r and said he wouldn™t be able 
to hire her, that it wouldn™t be worth it, that he had talked to his 
brother, and that it just wouldn™
t be worth it.  Livesey thanked 
him and asked for directions to 
the ladies room.  She met up 
with Dexter and they both left. 
 Dexter and Livesey denied that 
they were told to contact the office if they wanted to work.  
Both admitted that it was very cold that day and that they didn™t 
see any of the bricklayers working before they left the site. 
Jack Caira testified that he recalled being approached by two 
people looking for work, but he did not recognize Dexter or 
                                                                                            
 and Coelho.  Mayo™s conduct in walk
ing off the job is consistent with 
that of Palmeri the following day, November 5, when he walked out in 
response to a similar confrontation with Jack Caira. 
Livesey as these two people.  He
 recalled telling the two appli-
cants that he thought the office 
was hiring, but he was not sure 
and would have to talk to his br
other.  He denied asking them 
or being aware that the two were union members.  He told them 
he was busy at the moment and 
asked for 10 minutes to go over 
the machines and make sure the laborers were set up to start 

work.  According to Jack Caira, one of the two people started 
asking a lot of questions about 
starting times, breaks, etc., and 
that he answered all these questio
ns.  At that point, this individ-
ual said he needed to make a ph
one call and Jack told them he 
did too and he went to call his br
other.  Jack Caira further testi-
fied that he called his brothe
r and asked about hiring the two 
people.  Kevin Caira shouted at 
Jack, ﬁAre you crazy, it™s 15º 

outside, they™re going to pour the floor shortly, how can you 
put people on, there™s not enough work for our people.ﬂ  After 
this conversation, Jack said he
 was disgusted with the way his 
brother treated him and was read
y to quit himself.  As he 
walked out of the trailer, mumbling to himself that it™s not 
worth the aggravation, he saw 
the two people who were looking 
for work.  Jack Caira testified that he told them that he was 
sorry, that the office wasn™t hiring right now.  The certified 
payroll records in evidence show, and Jack Caira confirmed, 
that the Respondent™s bricklay
ers did work on November 18, 
even though it was cold and they got a late start. 
Kevin Caira corroborated his brother regarding the telephone 
call.  Jack and Kevin Caira also
 testified that the Respondent 
did not need any employees at the time.  According to the Re-
spondent™s witnesses, the genera
l contractor was getting ready 
to pour the floor and the Respondent would have to wait 10 
days while the floor set before it could resume work. Kevin 
Caira also testified that he 
had bricklayers working on other 
jobs in the Boston area that he could use if he needed anyone. 
Kevin Caira further testified th
at in early November he had 
hired several bricklayers from Ca
nada, led by Craig Jacques, 
who were supposed to start on the UConn job the week after 
they were hired.  According to Kevin Caira, they were delayed 
and did not show up until the 
week before Thanksgiving. 
There is no dispute that the Respondent was running adver-
tisements for bricklayers in lo
cal newspapers and in newspa-pers as far away as Montreal, despite this lack of need for em-

ployees. Moreover, the certified payroll records in evidence 
show that Jacques, another bricklayer, and a laborer from Can-
ada first appear on the UConn pa
yroll on November 24.  These 
records also show that two other bricklayers, Louis Mayo and 
Bromwell O. Hill Sr., who were 
Connecticut residents, started 
working at the UConn job on November 19 and 24, respec-

tively.  The Respondent offered no explanation whether these 
were new hires, when 
they were hired, or why Dexter and Live-
sey were not considered for these openings.  
I credit the mutually corroborative testimony of Dexter and 
Livesey that Jack Caira asked them if they were in the Union 
and told them, in the same conversation, that the Respondent 
had just fired or ﬁgot rid 
ofﬂ other union members for poor performance.  I also credit Dexter™s testimony that when Jack 
Caira told him, after calling the office, that he couldn™t hire 
him, he referred to the problem
s that the Respondent was hav-
ing with the Union.  In this context, Jack Caira™s questioning of 
Dexter and Livesey regarding 
their union membership was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178coercive and violated Sect
ion 8(a)(1) of the Act.  Adco Electric,
 307 NLRB 1113, 1116 (1992); 
Rochester Cadet Cleaners, su-pra. The Board applies the same 
Wright Line
 test to determine 
whether a refusal to hire an applicant violates Section 8(a)(1) 
and (3).  Fluor Daniel, Inc.,
 304 NLRB 970 (1991).  In addition 
to the other elements of the General Counsel™s prima facie case, the availability of jobs for the applicants must be shown.  
Bay Electric, 
323 NLRB 200 (1997); 
WestPac Electric, 
321 NLRB 
1322, 1346 (1996). In the instant case, the General Counsel has 
shown that Respondent was awar
e of the union membership of 
Dexter and Livesey through the credited evidence of interroga-
tion by Jack Caira. Respondent
™s antiunion animus is estab-
lished on this record by the unlawful threat to and the discrimi-
natory discharge of Palmeri, as well as the unlawful interroga-
tion of Dexter and Livesey when 
they applied.  Moreover, Jack 
Caira™s reference to the termination of other union members in 

the same conversation is furthe
r evidence of antiunion animus.  
Finally, Caira™s statement to Dexter, linking the refusal to hire 
him to the letters and stuff th
at the Respondent was getting 
about the Union, is direct evidence of a discriminatory motiva-
tion. I further find that the General Counsel has established that 
jobs were available for Dexter 
and Livesey when they applied. 
As noted above, Louis Mayo star
ted working the next day and 
Bromwell O. Hill the following Monday.  Thus, even were I to 
believe Kevin Caira™s testimony regarding the hiring of the 
Canadians, there were apparen
tly other openings available at 
the time Dexter and Livesey applied.  I do not credit the testi-
mony of Jack and Kevin Caira re
garding the status of the job 
and the allegedly ensuing downtime related to pouring of the 

floor. The Respondent offered no 
evidence to support this as-
sertion and the limited payroll re
cords in evidence do not show 
a reduction in the number of bricklayers onsite in the 2 weeks 
following the refusal to hire Dexter and Livesey.  On the con-
trary, the Respondent added the three Canadians and Louis 
Mayo and Hill. Having discredited the Respondent™s proffered 
justification for not hiring Dext
er and Livesey, I find that the 
Respondent has not me
t it™s burden, under 
Wright Line
, supra, of showing that it would not have hired them even absent their 
union membership.  Accordingly, I conclude that the Respon-
dent violated the Act as alleged in the complaint with respect to 
Dexter and Livesey. 
CONCLUSIONS OF LAW 
1. By interrogating employee
s regarding their union mem-
bership and by threatening employees with job loss for engag-
ing in union or protected activities, the Respondent has engaged 
in unfair labor practices affecting commerce within the mean-
ing of Section 8(a)(1) and Sec
tion 2(6) and (7) of the Act. 
2. By terminating its employee Timothy Palmeri on Novem-
ber 12, 1997, because of his membership in and activities on 
behalf of the Union, the Respondent has engaged in unfair labor 
practices affecting commerce within the meaning of Section 
8(a)(1) and (3) and Section 2(6) and (7) of the Act. 
3. By refusing to hire Todd 
Dexter and Judith Livesey on 
November 18, 1997, because of their membership in the Union, 
the Respondent has engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(1) and (3) and 
Section 2(6) and (7) of the Act.  
4. The Respondent did not violate the Act in any other man-
ner alleged in the complaint.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Having discriminatorily discharg
ed Palmeri, the Respondent 
must offer him reinstatement and make him whole for any loss 

of earnings and other benefits, computed on a quarterly basis 
from date of discharge to date of
 proper offer of reinstatement, 
less any net interim earnings, as prescribed in 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).  To rem-
edy the discriminatory refusal to hire employees, the Respon-

dent must offer employment to Dexter and Livesey and if there 
are openings currently available on the UConn jobsite or, to 
substantially equivalent positions 
if those jobs no longer exist, 
and make them whole for any lo
ss of earnings and other bene-
fits, in the manner described above, from the date each would 
have been employed but for th
e Respondent™s unlawful refusal 
to hire them until the date of a proper offer of reinstatement.  

See 
B E & K Construction Co., 
321 NLRB 561, 562 (1996); 
Dean General Contractors
, 285 NLRB 573 (1987). 
The Acting General Counsel has requested, in brief, that the 
Board amend the standard provision in its backpay orders that 
requires a respondent to ﬁmake availableﬂ to Board agents those 
records necessary for computing the amount of backpay due.  
The Acting General Counsel seeks an order requiring the Re-
spondent to physically produce copies of such records at the 
Board™s Regional Office, including 
electronic copies of payroll 
records if such records are alre
ady maintained in such form.  
Although the Acting General Couns
el makes a persuasive ar-
gument for such a change in the Board™s traditional practices, it 

does not offer any empirical evid
ence to support its claim that 
the existing procedure has become cumbersome or unworkable, 

or otherwise adversely impacted 
the rights of employees.  Nor 
has the Acting General Counsel cited any specific need for such 
a provision in the instant case.  Accordingly, I shall leave for 
the Board to determine whether a 
modification of this provision 
in a backpay order is appropriate
 for this and future cases. 
[Recommended Order omitted from publication.] 
 